                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                 )
BRAD LIEBERMAN,                                  )
                                                 )
               Petitioner,                       )
                                                 )
       vs.                                       )      1:18 CV 5713
                                                 )      Hon. Marvin E. Aspen
GREGG SCOTT, Program Director,                   )
Rushville Treatment and Detention                )
Facility, Illinois Department of Human           )
Services,                                        )
                                                 )
               Respondent.                       )

                             MEMORANDUM OPINON AND ORDER

MARVIN E. ASPEN, District Judge:

       Before us is Petitioner Brad Lieberman’s petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254. (Pet. (Dkt. No. 1).) For the reasons set forth below, we deny Petitioner’s

request for habeas relief.

                                         BACKGROUND

       The following facts are taken from the decision of the Illinois Appellate Court, In re Det.

of Lieberman, 2017 IL App (1st) 160962, 80 N.E.3d 649 (1st Dist. 2017). 1 In 1980, Petitioner

was convicted of multiple counts of rape. Id. ¶ 2 (quoting In re Det. of Stanbridge,

2012 IL 112337, ¶¶ 19–22, 980 N.E.2d 598 (Ill. 2012) (considering Petitioner’s earlier appeal to




1
 We rely on the Illinois Appellate Court’s recitation of facts as the last state court to consider
Petitioner’s claims on the merits. Boyd v. Boughton, 798 F.3d 490, 492 (7th Cir. 2015);
McFowler v. Jaimet, 349 F.3d 436, 446 (7th Cir. 2003). Facts taken from the state court decision
are presumed to be correct unless the petitioner meets his “burden of rebutting the presumption
of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).
the Illinois Supreme Court in a consolidated case)). He was sentenced to concurrent terms of

imprisonment. Id. Before his scheduled release in 2000, Petitioner was involuntarily committed

to the Illinois Department of Human Services (the “Department”) pursuant to the Illinois

Sexually Violent Persons Commitment Act (the “Act”), 725 ILCS 207/1 et seq. 2 Id. In

February 2006, a jury found Petitioner to be a sexually violent person under the Act. Id. At the

time, the diagnosis forming the basis of Petitioner’s commitment was a mental disorder called

paraphilia, not otherwise specified, sexually attracted to nonconsenting persons (“PNOS”). Id.

       After a person is committed, the Department must submit a written report on the person’s

condition at least once every twelve months to determine whether “(1) the person has made

sufficient progress in treatment to be conditionally released and (2) the person’s condition has so

changed since the most recent periodic examination (or initial commitment, if there has not yet

been a periodic reexamination) that he or she is no longer a sexually violent person.”

725 ILCS 207/55(a).

       The Department performed the requisite annual evaluations and produced yearly reports

on Petitioner’s condition. Lieberman, 2017 IL App (1st) 160962 at ¶ 3. From 2007 to 2012,

evaluators determined that Petitioner continued to suffer from PNOS. (Pet’r’s Exs. 16–21

(Dkt. No. 3–2 at PageID #:367–487; Dkt. No. 3–3 at PageID #:488–505).)

       In 2013, Petitioner’s diagnosis changed. (Pet’r’s Ex. 1 (Dkt. No. 3–2 at

PageID #:40–53).) Dr. Kimberly Weitl prepared the 2013 reexamination report. Lieberman,




2
  As relevant here, the Act defines “sexually violent person” as “a person who has been
convicted of a sexually violent offense . . . and who is dangerous because he or she suffers from
a mental disorder that makes it substantially probable that the person will engage in acts of
sexual violence.” 725 ILCS 207/5(f). The Act further defines “mental disorder” as “a congenital
or acquired condition affecting the emotional or volitional capacity that predisposes a person to
engage in acts of sexual violence.” Id. 207/5(b).

                                                 2
2017 IL App (1st) 160962 at ¶ 5. Petitioner refused an interview with Dr. Weitl for the

reexamination. Id. Based on Petitioner’s criminal history and Petitioner’s history of disciplinary

issues in prison, Dr. Weitl found, using the Diagnostic and Statistical Manual of Mental

Disorders (“DSM”), that Petitioner met the diagnoses of sexual sadism and antisocial personality

disorder. Id. ¶¶ 6–8.

        Dr. Weitl explained that sexual sadism “is a paraphilia disorder that involves
        inflicting physical or psychological pain and suffering on a non-consenting person
        during a sexual act.” Dr. Weitl noted that [Petitioner] was “formerly diagnosed
        with Paraphilia Not Otherwise Specified, Non-Consent, but using the newly
        released fifth edition of the DSM it is clear that he meets the diagnosis for Sexual
        Sadism.” . . . She further stated that sexual sadism was “considered a mental
        disorder under the [A]ct.”

Id. ¶ 8. Dr. Weitl determined that “[a]s a result of [Petitioner’s] mental disorder(s), it is

substantially probable that (he) will engage in acts of sexual violence,” that he “should continue

to be found a Sexually Violent Person,” and that he “should remain committed to the Illinois

Department of Human Services–Treatment and Detention Facility” for further care. Id. ¶ 11.

Based on Dr. Weitl’s report, the State of Illinois (“State”) on March 19, 2014 filed a motion for a

finding that no probable cause existed to conclude that Petitioner was no longer a sexually

violent person under the Act. Id. ¶ 4.

       On July 9, 2014, Petitioner filed a petition for discharge claiming that he was entitled to

release because of his change of diagnosis from PNOS to sexual sadism. Id. ¶ 12. Petitioner

also argued that his civil commitment based on sexual sadism violated his due process rights. Id.

The State argued that it was Petitioner’s burden to show that he was no longer sexually violent

and his challenge to his new diagnosis did not meet that burden. Id. ¶ 13. The State also argued

that due process does not require a new trial when an evaluator determines a person remains

sexually violent under a different diagnosis. Id.



                                                    3
       On November 14, 2014, the trial court ordered discovery regarding the significance of the

new diagnosis. Id. ¶ 14. During her deposition, Dr. Weitl

        testified that nothing in [Petitioner]’s condition or behavior had changed since the
        most recent prior reexamination, and aside from the version of the DSM, the
        documents she used in making her diagnoses were the same. . . .

        What had changed, however, was an addition to the DSM-5 sexual sadism
        “Diagnostic Features,” which instructed that “[t]he diagnostic criteria for sexual
        sadism disorder are intended to apply both to individuals who freely admit to
        having such paraphilic interests and to those that deny any sexual interest in the
        physical or psychological suffering of another individual despite substantial
        objective evidence to the contrary.” Dr. Weitl explained that prior to this addition,
        she was not able to diagnose [Petitioner] with sexual sadism under the DSM IV-TR
        because the diagnostic criteria required her to know respondent’s motive for
        engaging in the violent behavior, specifically that the victim’s suffering was
        “sexually exciting” to respondent. . . . [O]nce the DSM-5 was released and
        explicitly directed that the disorder could be diagnosed where the person denied
        such interest “despite substantial objective evidence to the contrary,” Dr. Weitl
        believed that sexual sadism “better describe[d]” respondent’s behavior and mental
        disorder.

        When asked whether PNOS and sexual sadism were different mental disorders,
        Dr. Weitl explained that “a yes or no question” was not appropriate. She testified
        that she was “telling the truth” when she had previously diagnosed him with
        PNOS, but based on the new version of the DSM, she concluded that [Petitioner]
        “still has a Paraphilia” but his paraphilia was no longer “Not Otherwise Specified”
        and instead was now “specified by Sexual Sadism.” When questioned about
        whether [Petitioner] no longer has PNOS, or whether he could still be diagnosed
        with PNOS, Dr. Weitl testified that PNOS could ‘‘still describe his behavior’’ and
        that “he is still attracted to non-consenting victims.” Dr. Weitl testified that she
        “would not say that he doesn’t” have PNOS, but she believed that the sexual
        sadism diagnosis better described his behavior based on the instructions of the new
        DSM.

        Dr. Weitl further testified that paraphilic disorders, including PNOS and Sexual
        Sadism, are “chronic, lifelong disorders” that do not go away but can be managed
        with treatment. [Petitioner], however, had refused to participate in any such
        treatment.

Id. ¶¶ 15–18. Although Petitioner maintained that he should be discharged because his civil

commitment was based on a PNOS diagnosis, the State reiterated that it was Petitioner’s burden

to show he no longer had a mental disorder or was no longer substantially likely to engage in acts


                                                 4
of sexual violence. Id. ¶¶ 19, 21. The trial court agreed with the State’s position and granted its

motion finding that no probable cause existed to warrant discharge and denied Petitioner’s

motion for discharge. Id. ¶ 22.

       Petitioner appealed the trial court’s decision claiming that the court violated his due

process rights because it erred in finding no probable cause to warrant his discharge. Id. ¶ 25.

The Illinois Appellate Court upheld the trial court’s decision and found no merit to Petitioner’s

constitutional contentions because all the evidence before the trial court indicated that Petitioner

continued to suffer from a mental disorder and that he would be substantially probable to

reoffend if released. Id. ¶¶ 47, 62–64.

       In state court, Petitioner also alleged the State prevented him from using the 2013

reexamination report in proceedings related to his 2011 and 2012 reexaminations and therefore

committed a violation under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). Lieberman,

2017 IL App (1st) 160962 at ¶ 55. The appellate court rejected this argument, stating that

Petitioner did not provide authority that Brady applies to civil proceedings pursuant to the Act.

Id. ¶ 58. Even if Brady did apply, the appellate court found Petitioner would not be afforded

relief in any event because Dr. Weitl’s reexamination report was not favorable to him,

exculpatory, or prejudicial. Id. ¶¶ 58–59.

       On July 6, 2017, Petitioner filed a Petition for Leave to Appeal to the Illinois Supreme

Court to reverse the appellate court’s decision allowing Petitioner’s civil commitment to

continue. (Dkt. No. 10). The Illinois Supreme Court denied Petitioner’s petition for discharge.

Id. The present petition followed. (Pet.)




                                                  5
                                       LEGAL STANDARD

        We are empowered to grant a writ of habeas corpus only if Petitioner is imprisoned “in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Estelle v. McGuire, 502 U.S. 62, 68, 112 S. Ct. 475, 480 (1991). Federal habeas relief may be

granted to a petitioner who can establish that the state court’s adjudication of his claim was

“contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or where the

state court’s decision was “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding,” id. § 2254(d)(2).

        Under § 2254(d)(1), the “contrary to” and “unreasonable application” clauses are given

independent meaning. Williams v. Taylor, 529 U.S. 362, 405, 120 S. Ct. 1495, 1519 (2000). A

state court decision is “contrary to” established Supreme Court precedent if the state court

“arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law” or

if the state court “confronts facts that are materially indistinguishable from a relevant Supreme

Court precedent and arrives at [an opposite result].” Id.

        A state court decision is “an unreasonable application” of Supreme Court precedent if the

state court “identifies the correct governing legal rule from [the Supreme] Court’s cases but

unreasonably applies it to the facts of the particular state prisoner’s case” or if the state court

“either unreasonably extends a legal principle from [Supreme Court] precedent to a new context

where it should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Id. at 407. The reasonableness inquiry “is quite deferential, such that a state

decision may stand so long as it is objectively reasonable, even if the reviewing court determines

it to be substantively incorrect.” Barrow v. Uchtman, 398 F.3d 597, 602 (7th Cir. 2005).



                                                   6
       “Under § 2254(d)(2), a decision involves an unreasonable determination of the facts if it

rests upon fact-finding that ignores the clear and convincing weight of the evidence.”

Goudy v. Basinger, 604 F.3d 394, 399 (7th Cir. 2010) (citing Ward v. Sternes, 334 F.3d 696, 704

(7th Cir. 2003)). A state court’s factual determinations are presumed correct, and the burden

rests upon the petitioner to rebut that presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1). 3

                                           ANALYSIS

       Petitioner asserts three bases for habeas relief. First, Petitioner contends that his

continued confinement after the change in his diagnosis from PNOS to sexual sadism in 2013

violates his right to due process under the U.S. Constitution. (Pet. ¶¶ 30–34.) Second, Petitioner

claims the state appellate court unreasonably determined the facts surrounding his changed

diagnosis in light of the evidence presented in state court. (Id. ¶¶ 35–38.) Third, Petitioner

argues that the State withheld the 2013 report that changed his diagnosis during prior

proceedings challenging his PNOS diagnosis, in violation of Brady v. Maryland, 373 U.S. 83,

83 S. Ct. 1194. (Id. ¶¶ 39–40.) We consider Petitioner’s first two claims concerning his change

in diagnosis together, followed by the third claim regarding the withheld report.

I.     PETITIONER’S CHANGED DIAGNOSIS

       Petitioner argues that his continued confinement based on a new diagnosis of sexual

sadism fails to meet the due process standard of civil commitment articulated in

Kansas v. Hendricks, 521 U.S. 346, 117 S. Ct. 2072 (1997), and Foucha v. Louisiana,




3
  Before addressing the merits of this habeas petition, we observe that the parties do not dispute
that Petitioner has exhausted his state court remedies and has not procedurally defaulted on his
claims. See Moore v. Parke, 148 F.3d 705, 708 (7th Cir. 1998); Bocian v. Godinez,
101 F.3d 465, 468 (7th Cir. 1996).

                                                 7
504 U.S. 71, 112 S. Ct. 1780 (1992), and that the Illinois Appellate Court’s decision upholding

his confinement is thus contrary to and an unreasonable application of clearly established

Supreme Court precedent under 28 U.S.C. § 2254(d)(1). (Pet. ¶¶ 30–34; Mem. (Dkt. No. 3) at

13–18.) Petitioner further argues that the state court unreasonably determined the facts of his

mental disorder in light of the evidence presented, making his confinement illegal under

28 U.S.C. § 2254(d)(2). (Mem. at 19–21.) We analyze each ground in turn.

       A.      The State Court Did Not Act Contrary to or Unreasonably Apply Clearly
               Established Law

       Petitioner argues that by abandoning his PNOS diagnosis in 2013, the State “nullified the

factual and legal underpinning of Mr. Lieberman’s civil commitment,” and that his due process

rights have been violated because no factfinder has ratified Dr. Weitl’s new diagnosis of sexual

sadism. (Mem. at 15–17.) Respondent contends that Petitioner’s claim fails because there is no

clearly established Supreme Court precedent or other federal law defining the due process

standard for post-commitment determinations. (Resp. (Dkt. No. 12) at 5–7.)

       The Supreme Court has upheld involuntary commitment “provided the confinement takes

place pursuant to proper procedures and evidentiary standards.” Hendricks, 521 U.S. at 357,

117 S. Ct. at 2080. Ordinarily, a finding of dangerousness alone is insufficient to justify

involuntary commitment. Id. at 358, 117 S. Ct. at 2080. Instead, the Supreme Court has

“sustained civil commitment statutes when they have coupled proof of dangerousness with the

proof of some additional factor, such as a ‘mental illness’ or ‘mental abnormality.’” Id. Due

process permits the state to confine an individual under civil commitment statutes “as long as he

is both mentally ill and dangerous, but no longer.” Foucha, 504 U.S. at 77, 112 S. Ct. at 1784;

accord Jones v. United States, 463 U.S. 354, 362, 103 S. Ct. 3043, 3048 (1983) (“[T]he Due

Process Clause requires the Government in a civil-commitment proceeding to demonstrate by


                                                 8
clear and convincing evidence that the individual is mentally ill and dangerous.” (citing

Addington v. Texas, 441 U.S. 418, 426–27, 99 S. Ct. 1804, 1809–10 (1979))).

       The Supreme Court has been highly deferential to states on the due process required to

ascertain mental illness in the civil commitment context. In doing so, the Court has recognized

the uncertainties inherent in psychiatric and medical diagnosis. To meet due process standards in

an initial involuntary commitment proceeding, the Court has held that a factfinder must find by

“clear and convincing” evidence that a potential committee is mentally ill. Addington,

441 U.S. at 433, 99 S. Ct. at 1813. The Court stated, however, that “determination of the precise

burden[, which must be] equal to or greater than the ‘clear and convincing’ standard[,] . . . is a

matter of state law” reserved to state supreme courts. Id. In rejecting the higher,

beyond-reasonable-doubt burden of proof as the constitutional minimum, the Court observed the

vagaries of psychiatric diagnosis:

       Given the lack of certainty and the fallibility of psychiatric diagnosis, there is a
       serious question as to whether a state could ever prove beyond a reasonable doubt
       that an individual is both mentally ill and likely to be dangerous. . . . The subtleties
       and nuances of psychiatric diagnosis render certainties virtually beyond reach in
       most situations. . . . Psychiatric diagnosis . . . is to a large extent based on medical
       “impressions” drawn from subjective analysis and filtered through the experience
       of the diagnostician. This process often makes it very difficult for the expert
       physician to offer definite conclusions about any particular patient.

Id. at 429–30, 99 S. Ct. at 1811; see also Jones, 463 U.S. at 370, 103 S. Ct. 3053 (“We have

observed before that ‘[w]hen Congress undertakes to act in areas fraught with medical and

scientific uncertainties, legislative options must be especially broad and courts should be

cautious not to rewrite legislation.’” (quoting Marshall v. United States, 414 U.S. 417, 427,

94 S. Ct. 700, 706 (1974)). In Hendricks, which forms a pillar of Petitioner’s due process claim,

the Court expressly “recognize[d] . . . that psychiatric professionals are not in complete harmony

casting . . . paraphilias in general, as ‘mental illnesses.’ . . . These disagreements, however, do


                                                  9
not tie the State’s hands . . . . In fact, it is precisely where such disagreement exists that

legislatures have been afforded the widest latitude in drafting such statutes.” Hendricks,

521 U.S. at 360 n.3, 117 S. Ct. at 2081 n.3. In that case, the Court found that “[t]he mental

health professionals who evaluated Hendricks diagnosed him as suffering from pedophilia,” and

his “diagnosis as a pedophile . . . plainly suffices for due process purposes.” Id. at 360,

117 S. Ct. at 2081.

        The Court’s pronouncements on the due process requirements for continued involuntary

commitment—after the initial commitment determination—are even more spare. To be sure, the

Court has unequivocally “held as a matter of due process that it [is] unconstitutional for a State

to continue to confine a harmless, mentally ill person. Even if the initial commitment was

permissible, it c[annot] constitutionally continue after that basis no longer exist[s].” Foucha,

504 U.S. at 77, 112 S. Ct. at 1784 (quotations omitted). Just so, one who is no longer mentally

ill cannot be held in involuntary civil commitment. Id. at 78, 112 S. Ct. at 1784. As Justice

O’Connor clarified in a controlling partial concurrence, “it [is] clear that [insanity] acquittees

could not be confined as mental patients absent some medical justification for doing so; in such a

case the necessary connection between the nature and purposes of confinement would be

absent.” Id. at 88, 112 S. Ct. at 1790 (O’Connor, J., concurring in part and concurring in the

judgment). However, the Court has gone no further in defining the constitutional minimum for

continued confinement.

        Here, Petitioner was found to be both dangerous and mentally ill by a jury beyond a

reasonable doubt, higher than the constitutional minimum required for initial involuntary civil

commitment. Lieberman, 2017 IL App (1st) 160962 at ¶ 2; 725 ILCS 207/35 (requiring State to

prove beyond a reasonable doubt that an individual is a sexually violent person);



                                                  10
725 ILCS 207/5(f) (defining sexually violent person as one “who is dangerous because he or she

suffers from a mental disorder that makes it substantially probable that the person will engage in

acts of sexual violence”); Addington, 441 U.S. at 433, 99 S. Ct. at 1813. Since his initial

commitment, Petitioner has repeatedly been found to have a mental disorder that predisposes him

to commit acts of sexual violence. (Pet’r’s Exs. 16–21 (diagnosing Petitioner with PNOS from

2007 through 2012); Pet’r’s Exs. 1–5 (Dkt. No. 3–2 at PageID #:37–125) (diagnosing Petitioner

with sexual sadism from 2013 through 2017).) See also 725 ILCS 205/55(a) (requiring annual

reexaminations).

        The trial court considering Petitioner’s challenge to his change in diagnosis found that

Petitioner gave no evidence that he no longer had a mental disorder, which is his burden under

the Act. (Pet’r’s Ex. 7 (Dkt. No. 3–2 at PageID #: 162–63) (“[T]he fact is that all the testimony

before this Court is that the condition that he had . . . doesn’t go away with time, that in the . . .

16 years he’s been in the Department, he’s not had a lick of treatment and that there’s nothing to

indicate that he’s no longer sexually dangerous . . . .”).) The appellate court, denying Petitioner’s

due process challenge, likewise concluded that the jury that initially committed Petitioner

        found that [Petitioner] suffered from a mental disorder. It did not find that
        [Petitioner] suffered from PNOS or any other specific mental disorder. Dr. Weitl
        testified that [Petitioner] continues to have a mental disorder and he continues to be
        dangerous. There is nothing inconsistent in that testimony from the jury’s verdict,
        and [Petitioner] presented no evidence conflicting with Dr. Weitl’s testimony on
        those issues. All evidence before the trial court indicated that [Petitioner] continues
        to suffer from a mental disorder and that he would be substantially probable to
        reoffend if released.

Lieberman, 2017 IL App (1st) 160962 at ¶ 47.

        The Illinois Appellate Court correctly identified the governing Supreme Court precedent

in determining whether Petitioner’s continued confinement comported with due process.

Lieberman, 2017 IL App (1st) 160962 at ¶ 46 (citing and applying Foucha). As such,


                                                   11
Petitioner’s claim does not “fit comfortably within [28 U.S.C.] § 2254(d)(1)’s ‘contrary to’

clause” because the “state-court decision appl[ied] the correct legal rule from [Supreme Court]

cases to the facts of [Petitioner’s] case.” Williams, 529 U.S. at 406, 120 S. Ct. at 1520. The

appellate court’s decision on Petitioner’s due process claim is therefore not “contrary to” clearly

established law.

       Moreover, the appellate court was not unreasonable, under governing Supreme Court

precedent, in rejecting Petitioner’s due process claim. As stated, to the degree there is any

clearly established federal law in this area, the Supreme Court has been highly deferential to

states’ legal determination of what constitutes medical illness sufficient to justify commitment.

Hendricks, 521 U.S. at 360, 117 S. Ct. at 208; Addington, 441 at 429–30, 99 S. Ct. at 1811; see

also Jones, 463 U.S. at 364 n.13, 103 S. Ct. at 3030 n.13 (“The only certain thing that can be said

about the present state of knowledge and therapy regarding mental disease is that science has not

reached finality of judgment . . . .” (quoting Greenwood v. United States, 350 U.S. 366, 375,

76 S. Ct. 410, 415 (1956)). Dr. Weitl testified as to her diagnostic reasoning in Petitioner’s case.

(See Pet’r’s Ex. 23 (Dkt. No. 3–3 at PageID #:525–718) (“Weitl Dep.”).). Lieberman,

2017 IL App (1st) 160962 at ¶¶ 15–18. She recounted that despite the change in diagnosis from

PNOS to sexual sadism, the underlying facts of Petitioner’s condition, which formed the basis of

both diagnoses, had not changed. Id. ¶ 15. The only difference between the 2012 and 2013

reexaminations was the “Diagnostic Features” in the newly available DSM-5 that, in Dr. Weitl’s

opinion, allowed a more accurate diagnosis of sexual sadism. Id. ¶ 16. Dr. Weitl further stated

that sexual sadism, in the category of paraphilic disorders, are “chronic, lifelong disorders” that

cannot be cured but can be managed with treatment. Id. ¶ 18. Petitioner has refused any

treatment for either PNOS or sexual sadism. Id. Under these circumstances, we see no argument



                                                 12
that the state courts “unreasonably applied” clearly established federal law by upholding

Petitioner’s confinement under his new diagnosis. See 28 U.S.C. ¶ 2254(d)(1).

       Petitioner relies heavily on Foucha, 504 U.S. 71, 112 S. Ct. 1780, but that case does not

provide a foundation for relief. (Mem. at 15–18; Reply (Dkt. No. 20) at 2.) In Foucha, the State

did not claim that the petitioner was presently mentally ill, and under those conditions, the

Supreme Court held that he could no longer be confined to a mental institution. Foucha,

504 U.S. at 80, 112 S. Ct. at 1786. That is not the case here. Petitioner did not then, and does

not now, argue that he no longer suffers from a mental disorder that predisposes him to sexual

violence. It is undeniable that Petitioner’s involuntary commitment could not continue were he

to show he no longer had such a condition. As it stands, however, Petitioner offers no such

argument, and challenges only the standard by which the state courts determined he continues to

suffer from a mental disorder. Neither Foucha nor Hendricks, nor any other Supreme Court

case, offers clear guidance that the state courts unreasonably applied. To the extent the Supreme

Court has given any guidance at all, the state courts fell within reasonable bounds.

       Petitioner claims that upholding his confinement would allow the State to change

diagnoses of civil committees at will, unmoored from medical science or the dictates of due

process. (Mem. at 17–18.) Under the appellate court’s reasoning, Petitioner contends, “Once a

jury finds that Mr. Lieberman is a sexually violent person, his ongoing commitment is justified

by an evaluator’s opinion that he has any mental disorder, be it sexual sadism, pedophilia, or

even schizophrenia, regardless of what evidence was presented to the jury.” (Id. at 17.)

       Petitioner’s concern would be legitimate if that were the holding of the appellate court.

But the appellate court did not grant the State carte blanche to change diagnoses at will,

regardless of whether the new diagnosis bore a reasonable relation to adjudicated justifications



                                                13
for the individual’s involuntary commitment. The court grounded its analysis in the text of the

Act, which requires annual reexaminations to determine if the committed person’s “condition has

so changed since the most recent periodic reexamination . . . that he or she is no longer a sexually

violent person.” Lieberman, 2017 IL App (1st) 160962 ¶ 49 (quoting 725 ILCS 207/55(a)). The

court concluded that the Act had to allow for new diagnoses, or else the State would be

dissuaded from “gaining a better understanding of that person’s condition” through time. Id. A

change in diagnosis, however, is not always a change in “condition” that would affect a person’s

civil commitment. Id. Under the circumstances of this case, the appellate court found that the

new diagnosis was substantially related to the old diagnosis because all the underlying facts of

Petitioner’s condition remained the same. Id. ¶¶ 44, 45, 49. This is all that due process requires.

Foucha, 504 U.S. at 79, 112 S. Ct. at 1785 (“Due process requires that the nature of commitment

bear some reasonable relation to the purpose for which the individual is committed.”).

       Should the facts of Petitioner’s case change such that his diagnosis no longer bears a

reasonable relation to his underlying condition or reasons for confinement, due process offers a

mechanism for relief. As the Seventh Circuit has stated, although “states must have appropriate

room to make practical, common-sense judgments about the evidence presented in commitment

proceedings,” courts must be “mindful of Justice Kennedy’s admonition [in Hendricks] that if a

state’s mental health predicate for civil commitment becomes ‘too imprecise a category,’ it may

run afoul of the Constitution.” McGee v. Bartow, 593 F.3d 556, 580–81 (7th Cir. 2010) (quoting

Hendricks, 521 U.S. at 373, 117 S. Ct. at 2087 (Kennedy, J., concurring)). Nothing in the

appellate court’s decision crossed this constitutional line. Accordingly, we deny Petitioner relief

on this ground.




                                                14
       B.      The State Court Did Not Unreasonably Determine Facts in Light of the
               Evidence Presented

       Petitioner further contends that the state court unreasonably determined the facts in light

of the evidence presented, warranting relief under 28 U.S.C. § 2254(d)(2). (Pet. ¶¶ 35–38;

Mem. at 19–21.) 4 “[A] decision involves an unreasonable determination of the facts if it rests

upon fact-finding that ignores the clear and convincing weight of the evidence.” Goudy,

604 F.3d at 399. State-court factual determinations are presumed correct, and it is Petitioner’s

burden to rebut that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

       Petitioner first argues that the Illinois Appellate Court improperly determined that the

2006 jury trial resulting in Petitioner’s initial commitment supports his continued commitment

under a new diagnosis. (Mem. at 19.) Because the jury heard evidence only that Petitioner has

PNOS and antisocial personally disorder, and not sexual sadism, Petitioner contends “[t]here is

no factual basis supporting the Appellate Court’s determination that the requirement that civil

commitment requires proof of ‘a “mental illness” or “mental abnormality”’ has been met with

respect to Sexual Sadism.” (Id. (quoting Hendricks, 521 U.S. at 538, 117 S. Ct. at 2080).)

       The state appellate court concluded that the jury was asked to find only whether

Petitioner suffered from “a mental disorder. They were not asked specifically whether he

suffered from PNOS or any other particular disorder.” Lieberman, 2017 IL App (1st) 160962

at ¶ 35. The court thus saw “nothing inconsistent” between Dr. Weitl’s testimony that Petitioner



4
  Petitioner attacks the State’s justifications for Petitioner’s diagnosis throughout the life of his
civil commitment case. (See Reply at 6–9.) Whatever the State’s justifications, our review is
limited to whether the state court unreasonably determined facts in light of the evidence
available to it. See 28 U.S.C. 2254(d)(2) (habeas may only be granted if state adjudication
“resulted in a decision” based on unreasonable factual determination “in light of the evidence
presented in the State court proceeding” (emphasis added)); Perez-Gonzalez v. Lashbrook,
904 F.3d 557, 562 (7th Cir. 2018) (“[W]e may grant relief [under 28 U.S.C. § 2254(d)(2)] if a
state court’s decision . . . rested on an unreasonable factual determination.” (emphasis added)).

                                                  15
suffered from sexual sadism and the jury’s finding that Petitioner had a mental disorder. Id. ¶ 47.

Furthermore, the appellate court determined that “[a]ll evidence before the trial court [after the

change in diagnosis to sexual sadism] indicated that [Petitioner] continues to suffer from a

mental disorder and that he would be substantially probable to reoffend if released.” Id.

       Petitioner has submitted no evidence suggesting that the jury in Petitioner’s 2006 trial

was asked to find, or found, that Petitioner suffered from PNOS or another specific mental

disorder as opposed to a mental disorder generally. The only excerpts of the 2006 trial that

Petitioner attached to his petition indicate that the jury heard evidence that Petitioner had PNOS

and antisocial personality disorder. (Pet’r’s Ex. 14 (Dkt. No. 3–2) at PageID #:348–49, 355–58.)

None of the attached transcripts show what the jury was asked to find or what the jury stated in

rendering a verdict. As such, Petitioner has failed to rebut by clear and convincing evidence the

appellate court’s conclusion that the jury found only that Petitioner had a mental illness, rather

than the specific diagnosis of PNOS or any other disorder. 28 U.S.C. 2254(e)(1). 5

       Petitioner next argues that the Illinois Appellate Court acted unreasonably in crediting

Dr. Weitl’s diagnostic reasoning. (Mem. at 20.) Petitioner contends that Dr. Weitl repeatedly

contradicted her justifications for changing Petitioner’s diagnosis in deposition testimony, that

her diagnosis is unsupported by medical science, that she contradicted prior testimony she gave




5
  In any event, the Supreme Court has never required the finding of a specific diagnosis to justify
civil commitment. The Court has only required that proof of dangerousness be coupled with
“proof of some additional factor, such as a ‘mental illness’ or ‘mental abnormality.’” Hendricks,
521 U.S. at 538, 117 S. Ct. at 2080. Indeed, the Court has expressly stated that “the term ‘mental
illness’ is devoid of any talismanic significance. Not only do psychiatrists disagree widely and
frequently on what constitutes mental illness, but the Court itself has used a variety of
expressions to describe the mental condition of those properly subject to civil confinement.”
Id. at 359, 117 S. Ct. at 2080 (citations and quotations omitted).

                                                 16
before the state trial court, and that she did not attempt to contact Petitioner in the evaluation that

resulted in the change in his diagnosis. (Id. at 20–21.)

       A brief review of the evidence that was before the Illinois trial and appellate courts will

aid our analysis. The evidence included Dr. Weitl’s 2013 reexamination report, which changed

Petitioner’s diagnosis from PNOS to sexual sadism, (Pet’r’s Ex. 1), and Dr. Weitl’s deposition

regarding the changed diagnosis, (Weitl Dep.). In addition, Petitioner submitted two declarations

of Dr. Michael B. First, an editor of the DSM and professor of clinical psychiatry at Columbia

University, further defining the distinctions between PNOS and sexual sadism and challenging

Dr. Weitl’s reading of the DSM. (First Decl. (Dkt. No. 3–2 at PageID #:360–66); First Decl.

Addendum (Dkt. No. 3–3 at PageID #:790–91).)

       Dr. Weitl’s 2013 reexamination report explains that her change in diagnosis from PNOS

to sexual sadism derives from her reading of the DSM-5. (See Pet’r’s Ex. 1 at PageID #:46

(“Mr. Lieberman was formerly diagnosed with Paraphilia Not Otherwise Specified, Non-

Consent, but using the newly released fifth edition of the DSM it is clear that he meets the

diagnosis for Sexual Sadism.”).) Dr. Weitl repeatedly and consistently explains in her deposition

that she interpreted the DSM-5 as allowing her to infer the source of Petitioner’s sexual arousal

from objective behaviors, instead of requiring Petitioner to self-report the focus of his arousal,

which in turn allowed a diagnosis of sexual sadism. (E.g., Weitl Dep. at PageID #:593 (“Q: And

it is your testimony here today that the exclusive reason for the change in that [diagnostic]

opinion is because of the change in the DSM-5? A: That’s right.”); id. at PageID #:612 (“Q: . . .

[N]ow that . . . the DSM-5 has come out, it’s your belief that he has Sexual Sadism. A: Yes, he

meets that criteria now.”); id. at 654–55 (explaining that in Dr. Weitl’s opinion the DSM IV-TR

did not allow inferences of sexual arousal from others’ pain without express admission, while the



                                                  17
DSM-5 allowed that inference from objective behavioral evidence); id. at PageID #:667

(explaining that Dr. Weitl did not feel comfortable diagnosing Petitioner with sexual sadism until

the DSM-5 was released).)

       Although Dr. First disagrees with Dr. Weitl’s hesitancy to infer the focus of Petitioner’s

arousal under the DSM IV-TR, (First Decl. ¶¶ 18–19), Dr. First clarifies in his second

declaration that there is more overlap in the diagnoses than Petitioner’s briefs suggest. He states:

       If the examiner judges that the focus of the sexual fantasies, urges, and behaviors
       is physical or psychological suffering, then the paraphilia Sexual Sadism is
       diagnosed. If the paraphilic focus is on something other than those covered by the
       eight paraphilias included in the DSM, the diagnosis of Paraphilia NOS is given
       with the option of indicating what the paraphilic focus is, in this case “non-
       consent.”

(First Decl. Addendum ¶ 3.) Dr. Weitl, while recognizing that PNOS and sexual sadism are

distinct disorders, explains in her deposition that she judged the focus of Petitioner’s sexual

arousal differently based exclusively on the DSM-5, which is at least arguably consistent with

Dr. First’s description of the two disorders. (See Weitl Dep. at PageID #:621, 629, 648, 654–55,

667.) More to the point, Dr. Weitl testified that nothing about the underlying facts of Petitioner’s

behavior or condition had changed; the only change was how Dr. Weitl matched those

underlying facts to what she believed to be the best-fitting diagnosis in the latest version of the

DSM. (Id. at PageID #:591 (“Nothing in his condition has changed.”); id. at PageID #:612–13

(“Sexual Sadism better describes his behavior. I don’t know that PNOS doesn’t still describe his

behavior, his victims are still non-consenting, but sadism better describes it. . . . Q: But the

behavior hasn’t changed, right? The act still occurred in 1979 and 1980. A: Right . . . .

Nothing’s changed.”).)

       With this backdrop, the record before us shows that the Illinois Appellate Court did not

“ignore[] the clear and convincing weight of the evidence” in crediting Dr. Weitl’s reports and


                                                  18
testimony. Goudy, 604 F.3d at 399. The appellate court reasoned, based on the evidence before

it, that Petitioner’s “diagnosis has changed based on an update to the DSM, which, according to

Dr. Weitl, allowed [Petitioner’s] mental condition to be better described by a sexual sadism

diagnosis. However, his ‘underlying symptoms or mental conditions have remained consistent

and not changed.’” Lieberman, 2017 IL App (1st) 160962 at ¶ 44 (quoting In re Detention of

Sease, 190 Wash. App. 29, 357 P.3d 1088, 1097 (2015)). Moreover, Petitioner submitted no

evidence before the state courts—or this Court—suggesting that Petitioner no longer has a

mental disorder predisposing him to acts of sexual violence. See id. at ¶ 45. Based on our

review of the evidence, we cannot say that the Appellate Court made an “unreasonable

determination of the facts in light of the evidence presented.” 28 U.S.C. § 2254(d)(2). 6 We

therefore deny habeas relief under § 2254(d)(2).




6
  Two other factual disputes warrant mention. First, Petitioner claims that there is no evidence
that Dr. Weitl attempted to contact him to perform her 2013 reexamination. (Mem. at 21.) In
support, Petitioner submits a Freedom of Information Act response with what appear to be visitor
logs of Petitioner’s facility on the date of Dr. Weitl’s visit. (Pet’r’s Ex. 24 (Dkt. No. 3–3 at
PageID #:720–22).) As Dr. Weitl’s name does not appear on this page, Petitioner contends she
never actually visited the facility. (Mem. at 21.) Dr. Weitl directly challenged that assertion in
her deposition, stating that she went to Petitioner’s facility on the appointed date, and that the log
sheet Petitioner produced did not look like the sheet she typically signs to gain access and
appeared to be incomplete. (Weitl Dep. at PageID #:547–49, 715.) There was thus evidence in
the record from which the appellate court could conclude that Dr. Weitl visited Petitioner’s
facility when she said she did, and Petitioner has not disproven that determination by clear and
convincing evidence. Second, Petitioner states that Dr. Weitl contradicted her prior testimony
before the Illinois courts when she stated, in April 2013, that Petitioner did not have sexual
sadism. (Mem. at 20.) Dr. Weitl explains in her deposition that when she gave the prior
testimony, the DSM-5, on which she based Petitioner’s sexual sadism diagnosis, had not yet
been released. (Weitl Dep. at PageID #:593–94.) The new version of the DSM was released in
May 2013, after her April 2013 testimony. (Id.) Here again, Petitioner has not rebutted any state
court factual conclusions of Dr. Weitl’s credibility by clear and convincing evidence.

                                                 19
II.    WITHHELD REPORT

       Petitioner’s final claim for relief is that his due process rights were violated when the

State withheld Dr. Weitl’s 2013 reexamination report while Petitioner’s motion for discharge on

his previous PNOS diagnosis was ongoing before the state courts. Petitioner argues that this

amounts to the State intentionally withholding exculpatory evidence in violation of

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194. (Pet. at ¶¶ 39–40; Mem. at 18–19.)

Respondent contends that the Supreme Court never held Brady to extend to civil cases, as

proceedings to commit sexually violent persons have been classified. (Resp. at 9.)

       The Supreme Court in Brady held “that the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either

to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”

373 U.S. at 87, 83 S. Ct. at 1196–97. The Court has enumerated three components of a Brady

violation: “The evidence at issue must be favorable to the accused, either because it is

exculpatory, or because it is impeaching; that evidence must have been suppressed by the State,

either willfully or inadvertently; and prejudice must have ensued.” Strickler v. Greene,

527 U.S. 263, 281–82, 119 S. Ct. 1936, 1948 (1999).

       The Illinois Appellate Court in reviewing this claim first remarked that Petitioner had not

provided any authority supporting application of Brady in the civil commitment context.

Lieberman, 2017 IL App (1st) 160962 at ¶ 58; see In re Det. of Samuelson, 189 Ill. 2d 548, 559,

727 N.E.2d 228, 235 (Ill. 2000) (“[P]roceedings under the Sexually Violent Persons

Commitment Act are civil rather than criminal in nature.”). However, even assuming Brady to

apply, the appellate court found it would not afford Petitioner relief because Dr. Weitl’s 2013

reexamination report was not helpful to Petitioner. Lieberman, 2017 IL App (1st) 160962 ¶ 59



                                                 20
(“The change in diagnosis in this case was not exculpatory or impeaching because it did not

establish a change in circumstances relevant to his prior adjudication as a sexually violent

person.”). Accordingly, the appellate court reasoned that Petitioner suffered no prejudice

because the outcome of Petitioner’s ongoing commitment proceedings would not have been

affected had the report been available earlier. Id.

       Petitioner argues before this Court that the liberty interest implicated in involuntary

confinement is of sufficient constitutional magnitude to warrant Brady protection in the civil

commitment context. (Mem. at 18; Reply at 9–11.) Petitioner cites in support a Fourth Circuit

case that speaks approvingly of a district court opinion that held the Brady rule to apply in

federal civil commitment proceedings for sexually dangerous persons. (Reply at 10 (United

States v. Searcy, 880 F.3d 116, 125 (4th Cir. 2018) (approvingly citing United States v. Edwards,

777 F. Supp. 2d 985, 990, 998 (E.D.N.C. 2011))).)

       Undeniably, “civil commitment for any purpose constitutes a significant deprivation of

liberty that requires due process protection.” Addington, 441 U.S. at 425, 99 S. Ct. at 1809.

However, we need not decide whether Brady might apply to civil commitment of Petitioner’s

type because our review under 28 U.S.C. § 2254(d) is limited to whether the state court’s

decision “was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.” McGee, 593 F.3d at 571–72

(quoting § 2254(d)(1)). Petitioner has produced no Supreme Court precedent clearly establishing

that Brady applies to civil commitment, and the Illinois Appellate Court observed as much in

rejecting Petitioner’s claim. Lieberman, 2017 IL App (1st) 160962 at ¶ 58. The case Petitioner

submits from the Fourth Circuit is unavailing, not only because it does not bind this Court, but

also because “circuit precedent does not constitute ‘clearly established Federal law, as



                                                 21
determined by the Supreme Court.’” Glebe v. Frost, 574 U.S. 21, 135 S. Ct. 429, 431 (2014).

Because the Supreme Court has given “no clear answer to the question presented . . . it cannot be

said that the state court unreasonabl[y] appli[ed] clearly established Federal law.” Wright v. Van

Patten, 552 U.S. 120, 126, 128 S. Ct. 743, 747 (2008) (quotations omitted).

       Accordingly, we deny habeas relief on this ground.

                            CERTIFICATE OF APPEALABILITY

       In the event Petitioner intends to appeal this decision, we decline to issue a certificate of

appealability (“COA”). Pursuant to 28 U.S.C. § 2253(c)(1), a COA is required for an appeal

from a final order in a habeas corpus proceeding under 28 U.S.C. § 2254. We may grant a COA

“only if the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2); see also Walker v. O’Brien, 216 F.3d 626, 631-32 (7th Cir. 2000). To

show that his constitutional rights have been denied, “[t]he petitioner must demonstrate that

reasonable jurists would find the district court’s assessments of the constitutional claims

debatable or wrong,” or that “the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 1603–04 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, 103 S. Ct. 3383, 3395 (1983)).

       Here, we determine that reasonable jurists would not debate our conclusions with respect

to Petitioner’s claims. As addressed above, due process permits the State to continue to confine

an individual as long as he is both mentally ill and dangerous, and the purpose for his continued

confinement bears reasonable relation to the original purpose for commitment. See Foucha,

504 U.S. at 77, 79, 112 S. Ct. at 1780, 1785; Hendricks, 521 U.S. at 363, 117 S. Ct. at 2083;

Jones, 463 U.S. at 368, 103 S. Ct. at 3051–52. The appellate court did not unreasonably apply

these precedents to Petitioner’s case. Nor did the appellate court “ignore[] the clear and



                                                 22
convincing weight of the evidence” in crediting Dr. Weitl’s diagnostic reasoning, particularly

given the lack of evidence suggesting Petitioner no longer had a mental disorder predisposing

him to commit sexual violence. Goudy, 604 F.3d at 399. Petitioner likewise failed to rebut by

clear and convincing evidence that the appellate court unreasonably linked Petitioner’s initial

jury trial to his continued commitment under a sexual sadism diagnosis. See

28 U.S.C. § 2254(e)(1). Finally, as no Supreme Court precedent clearly applies Brady to civil

commitment proceedings, the appellate court decision regarding withheld evidence was not

“contrary to or involve[] an unreasonable application” of clearly established federal law.

Id. § 2254(d)(1).

        As we do not believe any reasonable jurist would come to a different result, we decline to

issue a COA.

                                           CONCLUSION

        For the foregoing reasons, we deny Petitioner’s petition for writ of habeas corpus. We

also decline to issue a certificate of appealability. It is so ordered.




                                                        ___________________________________
                                                        Honorable Marvin E. Aspen
                                                        United States District Judge

Dated: June 12, 2019
       Chicago, Illinois




                                                   23
